Citation Nr: 1226641	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  05-29 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an arteriovenous malformation (AVM).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from June 1986 to June 1987.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2009, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In February 2009 and March 2011, the Board remanded the Veteran's case to the RO via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.

Regrettably, the appeal is again REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The RO did not comply with the Board's March 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board commits error as a matter of law when it fails to ensure compliance, and further remand will be mandated). 

While some of the ordered development was accomplished, such as requesting that the Veteran provide new signed authorizations to obtain his medical records from Drs. Salah, Sidhu, and Kohler, other development was not.  The Veteran submitted signed authorizations dated in May 2011, but there is no indication that the RO/AMC requested additional treatment records from these physicians, as directed by the Board.  See Stegall, supra.

More importantly, the Board specifically directed the RO to "arrange for the review of the Veteran's claims file by a neurologist in order to determine the nature, onset date and etiology of [his] claimed AVM with resultant stroke in July 1989" (emphasis in the original).  An April 2011 medical opinion was rendered by the same VA physiatrist (a rehabilitation physician) who provided a June 2010 opinion.  The top of the April 2011 VA opinion incorrectly directs to "have [the] physician consult with a neurologist by order of the BVA remand dated March 2011".  It then correctly directs that the file should be reviewed by a neurologist who should respond to the Board's questions.  Nevertheless, the VA physiatrist signed the opinion and nothing even remotely suggests that a neurologist reviewed the Veteran's records and provided a medical opinion, as directed by the Board.  Id. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any additional treatment records dated since 2004 from Dr. Mohamed Salah, Community Neurological Center, 12220 Cortez Blvd., Brooksville, FL 33613; Dr. William C. Kohler, 4075 Mariner Blvd., Spring Hill, FL 34609; and from Dr. Simrita Sidhu, 4428 Commercial Way, Spring Hill, FL 34606.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2. After the above development is completed, arrange for the Veteran's claim file to be reviewed by a neurologist to determine nature, onset date, and etiology, of the Veteran's claimed AVM with resultant stroke in July 1989.  The reviewing neurologist should consider the information in the claims file and provide an opinion as to the onset date and etiology of the Veteran's AVM and stroke.  The reviewing medical specialist should offer an opinion as to the medical probabilities that the Veteran's current stroke residuals are attributable to his active military service.  The neurologist is requested to respond to the following specific questions and provide a full statement of basis for the conclusions reached, with citation to medical literature as appropriate.

a. What is an AVM?

b. Was the Veteran's July 1989 stroke etiologically related to the AVM?

c. What is the likelihood, based on what is medically known about AVMs, that the Veteran's AVM or the July 1989 stroke was directly caused by any occurrence or incident related to his military service from June 1986 to June 1987?

d. What is the likelihood, based on what is medically known about AVMs, that any headaches, sleeping patterns, and/or behavioral deficiencies documented in service were symtoms of the AVM, as opposed to some other pathology?

e. On the basis of the clinical record, and the known development characteristics of the diagnosed AVM, can it be concluded with clear and unmistakable medical certainty that any such diagnosed AVM condition pre-existed the Veteran's entry into active military service in June 1986?

f. If any AVM-related pathology clearly pre-existed military service, can it be concluded with clear and unmistakable certainty that the pre-existed condition did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the condition?  If not, the degree of aggravation over and above the pre-existing level of AVM-related pathology must be specifically identified.  If a congenital (arterial/vascular) condition exists, the examiner should state whether it is a disease or defect.  If it is a disease, did it increase in severity or was it subject to a superimposed disease or injury during military service that resulted in additional disability? 

g. The reviewing medical specialist is particularly requested to discuss the Veteran's March 1986 enlistment examination report, as well as the April 1987 diagnosis of tension headaches and all other pertinent in-service and post-service clinical findings.

3. After completion of the above, review the expanded record and readjudicate the issue of entitlement to service connection for an AVM.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished with an appropriate supplemental statement of the case and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


